116 U.S. 347 (1885)
STONE & Others
v.
ILLINOIS CENTRAL RAILROAD COMPANY.
Supreme Court of United States.

APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF MISSISSIPPI.
*348 Mr. John W.C. Watson for appellants.
Mr. James Fentress for appellee.
Mr. W.P. Harris and Mr. J.B. Harris also for appellee.
*351 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This suit, like that of Stone v. The Farmers' Loan and Trust Co., just decided, ante, 307, was brought to restrain the railroad commission from enforcing the railroad supervision act of Mississippi against a corporation operating a railroad in that State. The railroad in Mississippi forms part of a line from New Orleans through Louisiana, Mississippi, Tennessee, and Kentucky to a point on the Ohio River opposite Cairo, Illinois, where it connects with the Illinois Central Railroad, extending to Chicago. The entire line is now owned by the New Orleans, St. Louis and Chicago Railroad Company, a corporation formed by the consolidation of the several corporations created by the different States through which the road runs, for the purpose of securing its construction and operation for inter-state traffic, as well as for transportation within the limits of the several States.
The whole road from Cairo to New Orleans has been leased to the Illinois Central Railroad Company, an Illinois corporation, and is now operated by that company, much the largest part of its business being of an inter-state character.
The Mississippi charter, under which the road is now owned and operated in that State, provides:
"That the president and directors be, and they are hereby, authorized to adopt and establish such a tariff of charges for the transportation of persons and property as they may think proper, and the same to alter and change at pleasure."
This is now part of the charter of the consolidated company in Mississippi. In all other respects the material facts in this case are the same as those in that just decided. Relief is also asked on the same grounds. The court below granted the injunction prayed for, and this appeal was taken for a review of a decree to that effect.
This case comes clearly within the rulings in the other. There is nothing here any more than there to show an intention *352 by Mississippi to exempt the corporation in that State from proper legislative control, and the Illinois corporation, by going into Mississippi to operate a railroad there, subjected itself to such local legislation as would have been applicable to the corporation owning the road, if no lease had been made. As a corporation of another State, it has no other privileges in Mississippi than such as belong to the corporation whose road it runs.
The decree of the Circuit Court is reversed on the authority of Stone v. Farmers' Loan and Trust Co., and the cause is remanded, with directions to dismiss the bill.
MR. JUSTICE FIELD dissented from the opinion of the court and the judgment in this case for the reasons expressed in his dissent in Stone v. Farmers' Loan and Trust Co., ante, 342.
MR. JUSTICE HARLAN also dissented for the reasons expressed in his dissent in the same case, ante, 337.
MR. JUSTICE BLATCHFORD did not sit in this case or take any part in its decision.